Citation Nr: 0604947	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a fracture of the right rib-chest 
pain.

2.  Entitlement to service connection for bilateral 
sensoneural hearing loss.

3.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

VACATUR

The veteran served on active duty from April 1968 to April 
1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  In that 
decision, the RO denied the veteran's claims seeking 
entitlement to service connection for bilateral sensoneural 
hearing and entitlement to a compensable rating for allergic 
rhinitis.  The RO also declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for residuals of a fracture of the right rib-chest pain, 
finding that the veteran failed to submit new and material 
evidence.  The RO sent the veteran a letter to this effect in 
March 2002, along with a copy of the rating decision and 
notice of his appellate right.

In April 2002, the veteran filed a Notice of Disagreement 
(NOD) that specifically contested the denial of the claims 
for bilateral hearing loss, allergic rhinitis, and residuals 
of a fracture of the right rib-chest pain.  In March 2003, 
the RO furnished the veteran a Statement of the Case (SOC) 
that addressed each of these claims.

In April 2003, the veteran filed a Substantive Appeal (VA 
Form 9), wherein he checked the box documenting that he had 
read the SOC, and that he was only appealing the issues of 
entitlement to service connection for bilateral sensoneural 
hearing loss and entitlement to a compensable rating for 
allergic rhinitis.  Also, within the content of his 
Substantive Appeal, the veteran again specifically identified 
these two discrete claims.  In this document, he contended 
that his hearing loss should be service-connected, and that 
his rhinitis condition should be rated higher than zero 
percent.  Nothing concerning the issue of whether new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for residuals of a fracture 
of the right rib-chest pain, was mentioned in the April 2003 
Substantive Appeal.

On November 18, 2005, the Board entered a Remand that 
directed the Agency of Original Jurisdiction (AOJ) to 
undertake additional development concerning all three of the 
issues listed on the cover page.  38 C.F.R. § 20.1100(b) 
(2005) (A remand of an issue (or issues) is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board).

Under the laws administered by VA, "[i]f the [SOC] and any 
prior supplemental [SOC] addresses several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed."  38 C.F.R. 
§ 20.202 (2005).  In this context, while the Board 
subsequently entered a Remand in November 2005, which listed 
and addressed the issue of whether new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for residuals of a fracture of the right 
rib-chest pain, the previously dated information of record, 
to specifically include the April 2003 Substantive Appeal, 
does not indicate that an appeal was being perfected as to 
that precise issue.  Id.

As a result, the veteran did not perfect an appeal of the 
denial of his application to reopen the claim concerning the 
residuals of a fracture of the right rib-chest pain; and as 
such, the Board had no jurisdictional basis on which to 
address this matter in the November 2005 Remand.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202.  
Therefore, to remedy this jurisdictional defect and to afford 
the veteran due process of law, the Board's November 18, 
2005, Remand must, on the Board's own motion, be vacated.  
38 C.F.R. § 904(a)(2) (2005).  A new action will be entered 
as though the November 18, 2005, Remand had not been made.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


